Exhibit 10.1

 
 
EXECUTION COPY
 
 
 
 
SHAREHOLDERS’ AGREEMENT
 
dated as of

 
September 1, 2011

 
among
 
 
LIQUIDITY SERVICES, INC.,

 
JACOBS TRADING, LLC,
 
WGD, INC.
 
and
 
 
CERTAIN INDIVIDUALS AS SET FORTH HEREIN
 
 
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
___________________


 
 

  Page    
ARTICLE 1
 
DEFINITIONS
     
Section 1.01.  Definitions Generally
2
Section 1.02.  Certain Definitions
2
Section 1.03.  Other Definitional and Interpretative Provisions
4
   
ARTICLE 2
 
REPRESENTATIONS AND WARRANTIES
     
Section 2.01.  Representations and Warranties of each Shareholder Party
5
Section 2.02.  Representations and Warranties of Parent
6
   
ARTICLE 3
 
RESTRICTIONS ON TRANSFER; LEGENDS
     
Section 3.01.  General Restrictions on Transfer
7
Section 3.02.  Restrictions on Transfers Prior to the Restriction Termination
Date
8
Section 3.03.  Transfers of Acquired Shares Following the Restriction
Termination Date
8
Section 3.04.  Policy on Insider Trading and Reporting
9
Section 3.05.  Legends on Acquired Shares
9
Section 3.06.  Notice of Transfers
10
Section 3.07.  Rule 144 Reporting
10
Section 3.08.  Invalidity of Prohibited Transfers
10
   
ARTICLE 4
 
REGISTRATION RIGHTS
     
Section 4.01.  Demand Registration
11
Section 4.02.  Piggyback Registration
12
Section 4.03.  Registration Procedures
13
Section 4.04.  Indemnification by Parent
17
Section 4.05.  Indemnification by Seller
17
Section 4.06.  Conduct of Indemnification Proceedings
18
Section 4.07.  Contribution
19
Section 4.08.  Participation in Public Offering
20
Section 4.09.  Other Indemnification
20
Section 4.10.  Termination of Registration Rights
20
Section 4.11.  No Transfer of Registration Rights
20

 
 
 

--------------------------------------------------------------------------------

 
 

  Page    
ARTICLE 5
 
CERTAIN COVENANTS AND AGREEMENTS APPLICABLE TO RESTRICTED PARTIES
     
Section 5.01.  Confidentiality
20
Section 5.02.  Non-Competition; No-Hire
21
Section 5.03.  Seller Failure to Pay Specified Payment Obligations
23
Section 5.04.  Cooperation
24
Section 5.05.  Public Announcements
25
Section 5.06.  Conflicting Documents
25
Section 5.07.  Transfer of WGD Domain Names
25
   
ARTICLE 6
 
TERMINATION
     
Section 6.01.  Termination
25
   
ARTICLE 7
 
MISCELLANEOUS
     
Section 7.01.  Binding Effect; Assignability; Benefit
26
Section 7.02.  Notices
26
Section 7.03.  Waiver; Amendment
27
Section 7.04.  Fees and Expenses.
27
Section 7.05.  Governing Law
28
Section 7.06.  Jurisdiction
28
Section 7.07.  WAIVER OF JURY TRIAL
28
Section 7.08.  Specific Enforcement
28
Section 7.09.  Third Party Enforcement Rights
28
Section 7.10.  Counterparts; Effectiveness
28
Section 7.11.  Entire Agreement
29
Section 7.12.  Severability
29

 
 
Exhibit A
Ownership of WGD Shares

Exhibit B
Joinder Agreement

Exhibit C
Principal Holders’ Pro Rata Shares, Backstop Percentages and Backstop Amounts

 
 
ii

--------------------------------------------------------------------------------

 

 


SHAREHOLDERS’ AGREEMENT
 
AGREEMENT dated as of September 1, 2011 among Liquidity Services, Inc., a
Delaware corporation (“Parent”), Jacobs Trading, LLC, a Minnesota limited
liability company (“Seller”), WGD, Inc., a Minnesota corporation (“WGD”), and
Irwin L. Jacobs and Howard Grodnick, each an individual (each of Irwin L. Jacobs
and Howard Grodnick, a “Principal Holder”) (Seller, WGD, each Principal Holder,
and each other Person that becomes a party to this Agreement in accordance with
‎Article 3, collectively, the “Shareholder Parties” and, individually, a
“Shareholder Party”).
 
W I T N E S S E T H:
 
WHEREAS, concurrently with the execution and delivery of this Agreement, Seller,
Parent and Profar Acquisition Partners, LLC, a Delaware limited liability
company and wholly owned subsidiary of Parent (“Buyer”), are entering into the
Asset Purchase Agreement dated as of the date hereof (the “Asset Purchase
Agreement”), pursuant to which Buyer has agreed to purchase from Seller, and
Seller has agreed to sell to Buyer, the Business, upon the terms and subject to
the conditions set forth therein;
 
WHEREAS, upon the terms and subject to the conditions set forth in the Asset
Purchase Agreement, Seller will acquire (i) 900,171 shares of Parent Common
Stock (as such number of shares may be adjusted pursuant to Section 2.12
(Adjustments) of the Asset Purchase Agreement) at the consummation of the
transactions contemplated by the Asset Purchase Agreement (the “Closing Shares”)
and (ii) such additional shares of Parent Common Stock, if any, that may be
issued to Seller as part of any Earn-Out Payments made pursuant to Section 2.11
(Earn-Out Payments) of the Asset Purchase Agreement (collectively, the “Earn-Out
Shares” and, together with the Closing Shares, the “Acquired Shares”);
 
WHEREAS, WGD directly owns 74.85% of the outstanding equity interests of Seller;
 
WHEREAS, each Principal Holder, directly, and/or through one or more other
Persons, indirectly owns the WGD Shares set forth on Exhibit A opposite such
Principal Holder’s name, which WGD Shares collectively represent 66.7% of the
total outstanding WGD Shares and, through which, the Principal Holders
collectively indirectly control approximately 49.88% of the equity interests of
Seller; and
 
WHEREAS, the parties hereto desire to enter into this Agreement to establish,
among other things, certain arrangements with respect to the Acquired Shares as
well as certain restrictions on activities in respect of the Acquired
 
 
 

--------------------------------------------------------------------------------

 
 
Shares and the conduct of the Restricted Parties (as defined below) as it
relates to the Business.
 
NOW, THEREFORE, in consideration of the covenants and agreements contained
herein, the parties hereto agree as follows:
 
 
ARTICLE 1
Definitions
 
Section 1.01.  Definitions Generally.  For purposes of this Agreement, terms
used in this Agreement that are defined in the Asset Purchase Agreement but not
in this Agreement shall have the respective meanings ascribed to them in the
Asset Purchase Agreement.
 
Section 1.02.  Certain Definitions.  (a) In addition, the following terms, as
used herein, have the following meanings:
 
“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by or under common control with such Person;
provided that, for the avoidance of doubt, no Shareholder Party shall be
considered an Affiliate of Parent or any of its Subsidiaries for purposes of
this Agreement.  For the purpose of this definition, the term “control”
(including, with correlative meanings, the terms “controlling”, “controlled by”
and “under common control with”), as used with respect to any Person, means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of such Person, whether through the
ownership of voting securities, by contract or otherwise.
 
“FINRA” means the Financial Industry Regulatory Authority.
 
“Registrable Securities” means, at any time, any Acquired Shares held by Seller
and any securities that may be issued or distributed in respect thereof because
of stock splits, stock dividends, reclassifications, recapitalizations, mergers,
consolidations or similar events.  As to any particular Registrable Securities,
such Acquired Shares shall cease to be Registrable Securities upon the earlier
of (i) the date such Acquired Shares have been sold or otherwise transferred by
Seller, (ii) the date such Acquired Shares are no longer outstanding or (iii)
the date such Acquired Shares have become freely tradeable pursuant to Rule 144.
 
“Registration Expenses” means all expenses incident to Parent’s performance of
or compliance with ‎Article 4, including (i) all registration, listing,
qualification and filing fees (including FINRA filing fees), (ii) fees and
disbursements of counsel for Parent, (iii) accounting fees, (iv) blue sky fees
and expenses (including counsel fees in connection with the preparation of a
blue sky
 
 
2

--------------------------------------------------------------------------------

 
 
 
memorandum and legal investment survey), (v) all printing, distributing, mailing
and delivery expenses for any registration statement, prospectus, transmittal
letters, securities certificates and other documents relating to Parent’s
performance of or compliance with ‎Article 4, (vi) the expenses incurred in
connection with making road show presentations and holding meetings with
potential investors to facilitate the distribution, (vii) underwriter fees,
excluding discounts and commissions, and any other expenses which are
customarily borne by the issuer or seller of securities in a public equity
offering and (viii) all internal expenses of Parent (including all salaries and
expenses of officers and employees performing legal or accounting
duties).  Registration Expenses shall not include any Selling Expenses, which
shall be paid in all events by Seller.
 
“Rule 144” means Rule 144 (or any successor provisions) under the 1933 Act.
 
“Seller Equity Interests” means (i) the membership or other equity interests of
Seller and (ii) any securities convertible into or exchangeable or exercisable
for membership or other equity interests of Seller.
 
 “Transfer” means, with respect to any Acquired Share, any transfer, sale,
conveyance, assignment, gift, hypothecation, pledge or other disposition,
whether voluntary or by operation of law, of such Acquired Share.   The term
“Transfer” used as a verb shall have a corresponding meaning.
 
“WGD Shares” means the shares, par value $0.01, of common stock of WGD.
 
(b) Each of the following terms is defined in the Section set forth opposite
such term:
 
Term
Section
Acquired Shares
Recitals
Asset Purchase Agreement
Recitals
Backstop Cap
‎5.03(b)
Backstop Percentage
‎5.03(b)
Buyer
Recitals
Closing Shares
Recitals
Confidential Information
‎5.01(b)
Demand Registration
‎4.01(a)
Earn-Out Shares
Recitals
Hedging Arrangement
‎3.02(b)
Indemnified Party
‎4.06
Indemnifying Party
‎4.06
Inspectors
‎4.03(g)
Losses
‎4.04
Maximum Offering Size
‎4.01(c)

 
 
3

--------------------------------------------------------------------------------

 
 
Term
Section
Parent
Preamble
Piggyback Registration
‎4.02(a)
Principal Holder
Preamble
Pro Rata Share
‎5.03
Records
‎4.03(g)
Restricted Party
‎5.03(b)
Restricted Period
‎5.02(a)
Restriction Termination Date
‎3.02(a)
Seller
Preamble
Selling Expenses
‎4.01(b)
Shareholder Party
Preamble
Specified Payment Backstop Notice
‎5.03
Specified Payment Obligation
‎5.03
WGD
Preamble

 
Section 1.03.  Other Definitional and Interpretative Provisions.  The words
“hereof”, “herein” and “hereunder” and words of like import used in this
Agreement shall refer to this Agreement as a whole and not to any particular
provision of this Agreement.  The captions herein are included for convenience
of reference only and shall be ignored in the construction or interpretation
hereof.  References to Articles, Sections and Exhibits are to Articles, Sections
and Exhibits of this Agreement unless otherwise specified.  All Exhibits annexed
hereto or referred to herein are hereby incorporated in and made a part of this
Agreement as if set forth in full herein.  Any capitalized terms used in any
Exhibit but not otherwise defined therein, shall have the meaning as defined in
this Agreement.  Any singular term in this Agreement shall be deemed to include
the plural, and any plural term the singular.  Whenever the words “include”,
“includes” or “including” are used in this Agreement, they shall be deemed to be
followed by the words “without limitation”, whether or not they are in fact
followed by those words or words of like import.  “Writing”, “written” and
comparable terms refer to printing, typing and other means of reproducing words
(including electronic media) in a visible form.  References to any statute shall
be deemed to refer to such statute as amended from time to time and to any rules
or regulations promulgated thereunder.  References to any agreement or contract
are to that agreement or contract as amended, modified or supplemented from time
to time in accordance with the terms hereof and thereof.  References from or
through any date mean, unless otherwise specified, from and including or through
and including, respectively.  References to “law”, “laws” or to a particular
statute or law shall be deemed also to include any and all Applicable Law.
 
 
4

--------------------------------------------------------------------------------

 
 
ARTICLE 2
Representations And Warranties
 
Section 2.01.  Representations and Warranties of each Shareholder Party.  Each
Shareholder Party (other than Seller whose representations and warranties to
Parent are included in the Asset Purchase Agreement) represents and warrants,
severally as to itself but not jointly with any other Shareholder Party, to
Parent that:
 
(a) Existence and Power.  Such Shareholder Party, if it is a corporation,
partnership, limited liability company, trust or other entity, is an entity duly
organized, validly existing and in good standing under the laws of its
jurisdiction of organization, with all organizational powers and all material
governmental licenses, authorizations, permits, consents and approvals required
to carry on its business as now conducted.
 
(b) Authorization.  If such Shareholder Party is not an individual, the
execution, delivery and performance by such Shareholder Party of this Agreement
and the consummation by such Shareholder Party of the transactions contemplated
hereby are within the organizational powers of such Shareholder Party and have
been duly authorized by all necessary action on the part of such Shareholder
Party.  If such Shareholder Party is an individual, he or she has full legal
capacity, right and authority to execute and deliver this Agreement and to
perform his or her obligations hereunder.  This Agreement constitutes a valid
and binding agreement of such Shareholder Party enforceable against such
Shareholder Party in accordance with its terms (subject to applicable
bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and
other laws affecting creditors’ rights generally and general principles of
equity).
 
(c) Noncontravention.  The execution, delivery and performance by such
Shareholder Party of this Agreement and the consummation of the transactions
contemplated hereby do not and will not (i) if such Shareholder Party is not an
individual, violate the certificate of incorporation or bylaws, instrument of
trust, partnership agreement, operating agreement or other formation or
governing documents of such Shareholder Party, (ii) violate any Applicable Law,
or (iii) require any consent or other action by any Person under, constitute a
default under, or give rise to any right of termination, cancellation or
acceleration or to a loss of any benefit to which such Shareholder Party or
Jacobs Management Corporation is entitled under any provision of any agreement
or other instrument binding on such Shareholder Party or Jacobs Management
Corporation.
 
 
 
5

--------------------------------------------------------------------------------

 
 
(d) Governmental Authorization.  The execution, delivery and performance of this
Agreement by such Shareholder Party and the consummation of the transactions
contemplated hereby do not and will not require any action by or in respect of,
or filing with, any Governmental Authority.
 
(e) Ownership.  (i) In the case of WGD, as of the date hereof and as of the
Closing Date, (A) WGD is the record and beneficial owner of 7,381,133 limited
liability company interests of Seller, free and clear of any Lien and any other
limitation or restriction, other than those created by this Agreement or the
Seller LLC Agreement, representing 74.85% of the outstanding limited liability
company interests of Seller, and (B) except for such limited liability company
interests, WGD does not own beneficially or of record any Seller Equity
Interests.
 
(ii) In the case of each Principal Holder, as of the date hereof and as of the
Closing Date, (A) except through WGD, such Principal Holder does not own,
beneficially or of record, any Seller Equity Interests and (B)(1) such Principal
Holder is the record and beneficial owner of the WGD Shares set forth on Exhibit
A opposite such Principal Holder’s name, representing the percentage of the
outstanding WGD Shares set forth on Exhibit A opposite such Principal Holder’s
name, and (2) except for such WGD Shares, such Principal Holder does not own
beneficially or of record any WGD Shares.
 
(f) Litigation.  There is no action, suit, investigation or proceeding pending
or, to the knowledge of such Shareholder Party, threatened against such
Shareholder Party that questions the validity of this Agreement or any action
taken or to be taken by such Shareholder Party in connection with this
Agreement.
 
(g) Opportunity to Review; Reliance.  Such Shareholder Party has had the
opportunity to review this Agreement and the Asset Purchase Agreement with
counsel of his or its own choosing.  Such Shareholder Party understands and
acknowledges that Parent and Buyer are entering into the Asset Purchase
Agreement in reliance upon such Shareholder Party’s execution, delivery and
performance of this Agreement.  Each Shareholder Party understands and
acknowledges that the Asset Purchase Agreement governs the terms of the purchase
and sale of the Purchased Assets and the assumption of the Assumed Liabilities
and the other transactions contemplated thereby.
 
Section 2.02.  Representations and Warranties of Parent.  Parent represents and
warrants to each Shareholder Party that:
 
(a) Existence and Power.  Parent is a corporation duly incorporated, validly
existing and in good standing under the laws of Delaware, with all
organizational powers and all material governmental licenses, authorizations,
permits, consents and approvals required to carry on its business as now
conducted.
 
 
6

--------------------------------------------------------------------------------

 
 
(b) Authorization.  The execution, delivery and performance by Parent of this
Agreement and the consummation of the transactions contemplated hereby are
within the corporate powers of Parent and have been duly authorized by all
necessary action on the part of Parent.  This Agreement constitutes a valid and
binding agreement of Parent enforceable against Parent in accordance with its
terms (subject to applicable bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium and other laws affecting creditors’ rights generally
and general principles of equity).
 
(c) Noncontravention.  The execution, delivery and performance by Parent of this
Agreement and the consummation of the transactions contemplated hereby do not
and will not (i) violate Parent’s certificate of incorporation or bylaws, (ii)
assuming compliance with the matters referred to in ‎Section 2.02(d), violate
any Applicable Law, or (iii) require any consent or other action by any Person
under, constitute a default under, or give rise to any right of termination,
cancellation or acceleration or to a loss of any benefit to which Parent or any
of Parent’s Affiliates is entitled under any provision of any agreement or other
instrument binding on Parent or any such Affiliate of Parent.
 
(d) Governmental Authorization.  The execution, delivery and performance of this
Agreement by Parent and the consummation of the transactions contemplated hereby
do not and will not require any action by or in respect of, or filing with, any
Governmental Authority other than (i) in compliance with any applicable
requirements of the HSR Act; (ii) compliance by Parent with any applicable
requirements of the 1934 Act and 1933 Act; and (iii) filing by Parent of
requisite NASDAQ notices and/or applications for the issuance and sale of the
shares of Parent Common Stock under the Asset Purchase Agreement.
 
(e) Litigation.  There is no action, suit, investigation or proceeding pending
or, to the knowledge of Parent, threatened against Parent that questions the
validity of this Agreement or any action taken or to be taken by Parent in
connection with this Agreement.
 
 
ARTICLE 3
Restrictions on Transfer; Legends
 
Section 3.01.  General Restrictions on Transfer.  Notwithstanding anything
herein to the contrary, each Shareholder Party agrees that it shall not Transfer
any Acquired Shares, except in compliance with the 1933 Act, any other
applicable non-U.S. or state securities or “blue sky” laws, and the terms and
conditions of this Agreement.
 
 
7

--------------------------------------------------------------------------------

 
 
Section 3.02.  Restrictions on Transfers Prior to the Restriction Termination
Date.  (a) From and after the Closing until the date that is six months
following the Closing Date (the “Restriction Termination Date”), Seller shall
not Transfer any Acquired Shares (or solicit any offers in respect of any
Transfer thereof).
 
(b) From and after the date hereof until the Restriction Termination Date, no
Shareholder Party shall, nor shall such Shareholder Party permit any of its
Affiliates to:
 
(i) Transfer, whether voluntarily or by operation of law, any stock, partnership
interest, membership interest or any other ownership or equity interest in any
entity that is a direct or indirect beneficial or record owner of any Acquired
Share (including any disposition by means of a merger, consolidation or similar
transaction) or any other transaction that has the economic effect, in whole or
in part, of a Transfer of an Acquired Share (including the designation of any
beneficiary of any trust that is a direct or indirect beneficial or record owner
of any Acquired Share); or
 
(ii) directly or indirectly, sell or otherwise dispose of any economic or
participation interest in any Acquired Share, or enter into any hedging or other
contractual or financial arrangement that transfers to another, in whole or in
part, any of the economic consequences of ownership of any Acquired Share
(including any swap, option, put, call, straddle or other derivative, whether or
not settlable in kind or in cash), or enter into any agreement or commitment to
do any of the foregoing (the foregoing, a “Hedging Arrangement”).
 
Section 3.03.  Transfers of Acquired Shares Following the Restriction
Termination Date.  Following the Restriction Termination Date, no Shareholder
Party shall effect a Transfer of any Acquired Shares, other than:
 
(a) a sale effected pursuant to and within the exemptions of Rule 144, after the
completion of which the transferred Acquired Shares shall no longer be subject
to the provisions of this Agreement;
 
(b) pursuant to a registration of such Acquired Shares effected in accordance
with ‎Article 4 of this Agreement, after the completion of which the transferred
Acquired Shares shall no longer be subject to the provisions of this Agreement;
or
 
(c) any other Transfer effected in compliance with ‎Section 3.01 so long as, in
the case of this clause ‎(c), prior to such Transfer, the transferee (other than
a Shareholder Party already party to this Agreement) executes a Joinder
Agreement substantially in the form attached hereto as Exhibit B hereto agreeing
to be bound by, subject to, and entitled to the benefits under, the provisions
of this ‎Section
 
 
8

--------------------------------------------------------------------------------

 
 
3.03, ‎Section 3.01, Sections ‎3.04 through ‎3.08 and ‎Article 7 as a
“Shareholder Party” hereunder; provided that no such Transfer shall relieve the
transferring Shareholder Party (which shall remain subject to the provisions of,
and a party to, this Agreement) from any of its obligations hereunder.
 
Section 3.04.  Policy on Insider Trading and Reporting.  Each Shareholder Party
who is an employee or consultant of Parent or any of its Subsidiaries, shall be
subject to the applicable provisions of Parent’s policies on insider trading and
reporting compliance as in effect at such time (a copy of which will be provided
by Parent to any such Shareholder Party promptly upon written request) with
respect to the Acquired Shares owned beneficially or of record by such
Shareholder Party.
 
Section 3.05.  Legends on Acquired Shares.  (a) In addition to any other legend
that may be required, each certificate or book-entry representing Acquired
Shares shall bear a legend in substantially the following form:
 
THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE U.S. SECURITIES ACT OF 1933, AS
AMENDED, OR ANY NON-U.S. OR STATE SECURITIES LAWS AND MAY NOT BE OFFERED, SOLD,
PLEDGED OR OTHERWISE TRANSFERRED EXCEPT IN COMPLIANCE THEREWITH.  THIS SECURITY
IS ALSO SUBJECT TO ADDITIONAL RESTRICTIONS ON TRANSFER AS SET FORTH IN THE
SHAREHOLDERS’ AGREEMENT DATED AS OF SEPTEMBER 1, 2011, AS AMENDED FROM TIME TO
TIME, COPIES OF WHICH MAY BE OBTAINED UPON REQUEST FROM LIQUIDITY SERVICES, INC.
OR ANY SUCCESSOR THERETO, AND THIS SECURITY MAY NOT BE OFFERED, SOLD, PLEDGED OR
OTHERWISE TRANSFERRED EXCEPT IN COMPLIANCE THEREWITH.
 
(b) In connection with any sale or disposition of any Acquired Shares by any
Shareholder Party in compliance with this Agreement and pursuant to Rule 144,
pursuant to a registration effected in accordance with ‎Article 4 or pursuant to
any other exemption under the 1933 Act such that the purchaser acquires freely
tradable shares, Parent shall, following the submission of such evidence
(including customary representation letters and opinions of counsel) as may be
reasonably requested by Parent and the transfer agent for the Parent Common
Stock to determine that such legends are no longer required for purposes of
applicable securities law, use its reasonable best efforts to cause the transfer
agent for the Parent Common Stock to issue replacement certificates or book
entries
 
 
9

--------------------------------------------------------------------------------

 
 
representing the Acquired Shares sold or disposed of without the first sentence
of the legend required by ‎Section 3.05(a) endorsed thereon.
 
(c) If any Acquired Shares are sold or disposed of in accordance with ‎Section
3.03(a) or ‎(b), Parent shall, upon the written request of the holder thereof,
use its reasonable best efforts to cause the transfer agent for the Parent
Common Stock to issue replacement certificates or book entries representing the
Acquired Shares sold or disposed of without the second sentence of the legend
required by ‎Section 3.05(a) endorsed thereon.
 
Section 3.06.  Notice of Transfers.  Each Shareholder Party shall give Parent
written notice as soon as possible of any Transfers of Acquired Shares by such
Shareholder Party (i) made in accordance with ‎Section 3.03(a) or (ii) made in
accordance with ‎Section 3.03(c) to the extent no Joinder Agreement is required
to be delivered pursuant to such Section because the transferee is a Shareholder
Party already party to this Agreement, which notice shall set forth, in each
case, the number of Acquired Shares Transferred, and in the case of clause (ii),
the identity of the transferee.
 
Section 3.07.  Rule 144 Reporting.  For a period of one year after the date
hereof, Parent agrees to use its reasonable best efforts to:
 
(a) make and keep current public information available, within the meaning of
Rule 144 at all times;
 
(b) file with the SEC, in a timely manner, all reports and other documents
required of Parent under the 1933 Act and 1934 Act; and
 
(c) furnish to any Restricted Party as promptly as practicable upon request (i)
a written statement by Parent as to its compliance with the reporting
requirements of Rule 144 and the 1934 Act, (ii) a copy of the most recent annual
or quarterly report of Parent and (iii) such other reports and documents as
such Restricted Party may reasonably request to enable it to Transfer Acquired
Shares without registration under the 1933 Act within the limitation of the
exemptions provided by Rule 144.
 
Section 3.08.  Invalidity of Prohibited Transfers.  Any attempt to Transfer any
Acquired Shares not in compliance with this Agreement shall be null and void,
and Parent shall not, and shall cause any transfer agent for the Parent Common
Stock not to, give any effect in Parent’s stock records to such attempted
Transfer.
 
 
10

--------------------------------------------------------------------------------

 
 
ARTICLE 4
Registration Rights
 
Section 4.01.  Demand Registration.  (a) If at any time following the
Restriction Termination Date, Parent shall receive a request from Seller that
Parent effect the registration under the 1933 Act of all or any portion of the
Registrable Securities, and specifying the intended method of disposition
thereof and the number of Registrable Securities requested to be registered
(such request, a “Demand Registration”), then Parent shall use its reasonable
efforts to effect, as promptly as practicable, the registration under the 1933
Act of all such Registrable Securities for which Seller has requested
registration in accordance with the registration procedures set forth in
‎Section 4.03.  Parent shall not be obligated to effect more than one Demand
Registration; provided, however, that (i) if at the time any Earn-Out Shares are
issued to Seller as part of the 2012 Earn-Out Payment, Seller shall have
previously exercised its Demand Registration, Seller shall have the right to
request one additional Demand Registration and (ii) if at the time any Earn-Out
Shares are issued to Seller as part of the 2013 Earn-Out Payment, Seller shall
have previously exhausted all Demand Registrations available to Seller
hereunder, Seller shall have the right to request one additional Demand
Registration.  Seller may, at any time prior to the effective date of the
registration statement relating to such Demand Registration, revoke such request
by providing a written notice to Parent revoking such request.  Any Demand
Registration so revoked prior to the effective date of the applicable
registration statement shall not count as a Demand Registration so long as
Seller promptly reimburses Parent for all Registration Expenses incurred in
respect of such revoked Demand Registration.
 
(b) Parent shall be liable for and pay all Registration Expenses in connection
with any Demand Registration, subject to the final sentence of the preceding
paragraph.  All Selling Expenses incurred in connection with any Demand
Registration shall be borne by Seller.  “Selling Expenses” means all discounts,
selling commissions and stock transfer taxes applicable to the sale of
Registrable Securities and fees and disbursements of counsel for Seller.
 
(c) If a Demand Registration involves an underwritten offering and the managing
underwriter advises Parent and Seller that, in its reasonable opinion, the
number of shares of Registrable Securities proposed to be included in the Demand
Registration exceeds the largest number of shares that can be sold without
having an adverse effect on such offering, including the price at which such
shares can be sold (the “Maximum Offering Size”), Parent shall include in such
registration only the number of Registrable Securities requested by Seller to be
included up to the Maximum Offering Size.
 
(d) Parent shall be entitled to include in any Demand Registration, for its own
account or for the account of any other Person, any additional Parent
 
 
11

--------------------------------------------------------------------------------

 
 
securities that it so elects; provided, that if such Demand Registration is
being underwritten and the managing underwriter advises Parent and Seller that,
in its reasonable opinion, the aggregate number of securities proposed to be
included in the Demand Registration exceeds the Maximum Offering Size, Parent
shall include in such registration, in the following priority, up to the Maximum
Offering Size:
 
(i) first, so much of the Registrable Securities proposed to be registered for
the account of Seller as would not cause the offering to exceed the Maximum
Offering Size;
 
(ii) second, all additional securities proposed to be registered for the account
of Parent; and
 
(iii) third, any securities proposed to be registered for the account of any
other Persons with such priorities among them as Parent shall determine.
 
(e)  Upon notice to Seller, Parent may postpone effecting a Demand Registration
pursuant to this ‎Section 4.01 on one occasion during any period of 12
consecutive months for a reasonable time specified in the notice but not
exceeding 180 days, if Parent notifies Seller that, in the good faith judgment
of the board of directors of Parent (in consultation with legal counsel), such
Demand Registration and offering would reasonably be expected to materially and
adversely affect or materially interfere with any bona fide material financing
of Parent or any material transaction under consideration by Parent or would
require disclosure of information that has not been, and is not otherwise
required to be, disclosed to the public, the premature disclosure of which would
adversely affect Parent.  Seller shall keep confidential any communications
received by it from Parent regarding any such postponement.
 
Section 4.02.  Piggyback Registration.  (a) If at any time following the
Restriction Termination Date, Parent proposes to register any Parent securities
under the 1933 Act (other than a registration on Form S-8, S-4 or F-4, or any
successor forms, relating to Parent securities issuable upon exercise of
employee stock options or in connection with any employee benefit or similar
plan of Parent or in connection with a direct or indirect acquisition by Parent
of another Person, and other than a “shelf” registration pursuant to a
registration statement filed with the SEC in accordance with and pursuant to
Rule 415 promulgated under the 1933 Act), whether or not for sale for its own
account, to the extent that Seller owns Registrable Securities and remains
entitled to request Demand Registration pursuant to ‎Section 4.01, Parent shall
each such time give prompt notice to Seller at least 5 Business Days prior to
the anticipated filing date of the registration statement relating to such
registration, which notice shall set forth Seller’s rights under this ‎Section
4.02 and shall offer Seller the opportunity to include in such registration
statement the number of Registrable Securities of the same class or
 
 
12

--------------------------------------------------------------------------------

 
 
series as those proposed to be registered as Seller may request (a “Piggyback
Registration”), subject to the provisions of ‎Section 4.02(b).  Upon the request
of Seller made within 2 Business Days after the receipt of notice from Parent
(which request shall specify the number of Registrable Securities intended to be
registered by Seller), Parent shall use its reasonable efforts to effect the
registration under the 1933 Act of all Registrable Securities that Seller has
been so requested to register by Seller, to the extent requisite to permit the
disposition of such Registrable Securities; provided that (i) if such
registration involves an underwritten offering, Seller must sell its Registrable
Securities to the underwriters selected as provided in ‎Section 4.03(f)(ii) on
the same terms and conditions as apply to Parent, and (ii)  if, at any time
after giving notice of its intention to register any Parent securities pursuant
to this ‎Section 4.02(a) and prior to the effective date of the registration
statement filed in connection with such registration, Parent shall determine for
any reason not to register such securities, Parent shall give notice to Seller
and, thereupon, shall be relieved of its obligation to register any Registrable
Securities in connection with such registration.  No registration effected under
this ‎Section 4.02 shall relieve Parent of its obligations to effect a Demand
Registration to the extent required by ‎Section 4.01.  Parent shall pay all
Registration Expenses in connection with each Piggyback Registration.  All
Selling Expenses incurred in connection with any Piggyback Registration shall be
borne by Seller.
 
(b) If a Piggyback Registration involves an underwritten offering and the
managing underwriter advises Parent and Seller that, in its reasonable opinion,
the aggregate number of securities proposed to be included in such registration
exceeds the Maximum Offering Size, Parent shall include in such registration, in
the following priority, up to the Maximum Offering Size:
 
(i) first, so much of the securities proposed to be registered for the account
of Parent as would not cause the offering to exceed the Maximum Offering Size;
and
 
(ii) second, all Registrable Securities requested to be included in such
registration by Seller pursuant to ‎Section 4.02 and any securities proposed to
be registered for the account of any other Persons with such priorities among
them as Parent shall determine.
 
Section 4.03.  Registration Procedures.  Whenever Seller requests that any
Registrable Securities be registered pursuant to Sections ‎4.01 or ‎4.02,
subject to the provisions of such Sections, Parent shall use its reasonable
efforts to effect the registration and the sale of such Registrable Securities
in accordance with the intended method of disposition thereof as promptly as
practicable, and, in connection with any such request:
 
(a) Parent shall, as promptly as practicable prepare and file with the SEC a
registration statement on Form S-3 (provided that Parent is eligible to
 
 
13

--------------------------------------------------------------------------------

 
 
effect such registration on Form S-3 at such time, and if Parent is not then
eligible to effect such registration on Form S-3 at such time, such other form
for which Parent then qualifies for which counsel for Parent shall deem
appropriate, and provided further that nothing in this ‎Article 4 or otherwise
in this Agreement shall require Parent to effect a “shelf” registration pursuant
to Rule 415 promulgated under the 1933 Act), or, at Parent’s election, designate
an existing registration statement filed with the SEC to cover such Registrable
Securities, and use its reasonable efforts to (i) cause such registration
statement to become or be declared effective by the SEC promptly after the
receipt of written notice from the SEC (A) that it will not review the
registration statement or (B) that it has completed its review of and has no
additional comments to the registration statement or further requirements that
would preclude Parent from requesting that the registration statement be
declared effective, and (ii) remain effective for a period of 180 calendar days
(or such shorter period in which all of the Registrable Securities of Seller
included in such registration statement shall have actually been sold
thereunder).
 
(b) Prior to filing a registration statement or prospectus or any amendment or
supplement thereto, Parent shall, if requested, furnish to Seller and each
underwriter, if any, copies of such registration statement as proposed to be
filed, and thereafter Parent shall furnish to Seller and any such underwriter
such number of copies of such registration statement, each amendment and
supplement thereto (in each case including all exhibits thereto and documents
incorporated by reference therein), the prospectus included in such registration
statement (including each preliminary prospectus and any summary prospectus) and
any other prospectus filed under Rule 424, Rule 430A, Rule 430B or Rule 430C
under the 1933 Act and such other documents as Seller or any such underwriter
may reasonably request in order to facilitate the disposition of the Registrable
Securities of Seller.  Seller shall have the right to request that Parent modify
any information contained in such registration statement, amendment and
supplement thereto pertaining to Seller, and Parent shall use its reasonable
efforts to comply with such request; provided, however, that Parent shall not
have any obligation to so modify any information if Parent reasonably expects
that doing so would cause the prospectus to contain an untrue statement of a
material fact or omit to state any material fact required to be stated therein
or necessary to make the statements therein not misleading.
 
(c) After the filing of the registration statement, Parent shall (i) cause the
related prospectus to be supplemented by any required prospectus supplement,
and, as so supplemented, to be filed pursuant to Rule 424 under the 1933 Act,
(ii) comply with the provisions of the 1933 Act with respect to the disposition
of all securities covered by such registration statement during the applicable
period in accordance with the intended methods of disposition by Seller thereof
set forth in such registration statement or supplement to such prospectus and
(iii) promptly notify Seller of any stop order issued or threatened by the SEC
or any state
 
 
14

--------------------------------------------------------------------------------

 
 
securities commission and take all reasonable actions required to prevent the
entry of such stop order or to remove it if entered.
 
(d) Parent shall use its reasonable efforts to (i) register or qualify the
Registrable Securities covered by such registration statement under such other
securities or “blue sky” laws of such jurisdictions in the United States as
Seller reasonably (in light of Seller’s intended plan of distribution) requests
and (ii) cause such Registrable Securities to be registered with or approved by
such other governmental agencies or authorities as may be necessary by virtue of
the business and operations of Parent and do any and all other acts and things
that may be reasonably necessary or advisable to enable Seller to consummate the
disposition of its Registrable Securities, provided that Parent shall not be
required to (A) qualify generally to do business in any jurisdiction where it
would not otherwise be required to qualify but for this ‎Section 4.03(d),
(B) subject itself to taxation in any such jurisdiction or (C) consent to
general service of process in any such jurisdiction.
 
(e) Parent shall notify Seller, at any time when a prospectus relating thereto
is required to be delivered under the 1933 Act, of the occurrence of an event
requiring the preparation of a supplement or amendment to such prospectus so
that, as thereafter delivered to the purchasers of such Registrable Securities,
such prospectus will not contain an untrue statement of a material fact or omit
to state any material fact required to be stated therein or necessary to make
the statements therein not misleading and promptly prepare and make available to
Seller and file with the SEC any such supplement or amendment.
 
(f) (i) Seller shall have the right to select an underwriter or underwriters in
connection with any public offering resulting from the exercise by Seller of a
Demand Registration and (ii) Parent shall have the right to select an
underwriter or underwriters in connection with any other public offering
resulting from a registration effected pursuant to this Agreement.  In
connection with any public offering, Parent shall enter into customary
agreements (including an underwriting agreement in customary form) and take such
all other actions as are reasonably required in order to expedite or facilitate
the disposition of such Registrable Securities in any such public offering,
including the engagement of a “qualified independent underwriter” in connection
with the qualification of the underwriting arrangements with FINRA.
 
(g) Upon execution of confidentiality agreements in form and substance
satisfactory to Parent, Parent shall make available for inspection by Seller and
any underwriter participating in any disposition pursuant to a registration
statement being filed by Parent pursuant to this ‎Section 4.03 and any attorney,
accountant or other professional retained by Seller or any such underwriter
(collectively, the “Inspectors”), all financial and other records, pertinent
corporate documents and properties of Parent (collectively, the “Records”) as
shall be reasonably necessary
 
 
15

--------------------------------------------------------------------------------

 
 
or desirable to enable them to exercise their due diligence responsibility, and
cause Parent’s officers, directors and employees to supply all information
reasonably requested by any Inspectors in connection with such registration
statement.  Records that Parent determines, in good faith, to be confidential
and that it notifies the Inspectors are confidential shall not be disclosed by
the Inspectors unless (i) the disclosure of such Records is necessary to avoid
or correct a misstatement or omission in such registration statement or (ii) the
release of such Records is ordered pursuant to a subpoena or other order from a
court of competent jurisdiction.  Seller agrees that information obtained by it
as a result of such inspections shall be deemed confidential and shall not be
used by it or its Affiliates as the basis for any market transactions in the
Registrable Securities unless and until such information is made generally
available to the public. Seller further agrees that, upon learning that
disclosure of such Records is sought in a court of competent jurisdiction, it
shall give notice to Parent and allow Parent at its expense, to undertake
appropriate action to prevent disclosure of the Records deemed confidential.
 
(h) Parent shall furnish to Seller and to each underwriter, if any, a signed
counterpart, addressed to Seller or such underwriter, of (i) an opinion or
opinions of counsel to Parent and (ii) a comfort letter or comfort letters from
Parent’s independent public accountants, each in customary form and covering
such matters of the kind customarily covered by opinions or comfort letters, as
the case may be, as Seller or the managing underwriter therefor reasonably
requests.
 
(i) Parent shall otherwise use its reasonable efforts to comply with all
applicable rules and regulations of the SEC, and make available to its
securityholders, as soon as reasonably practicable, an earnings statement or
such other document that shall satisfy the provisions of Section 11(a) of the
1933 Act and the requirements of Rule 158 thereunder.
 
(j) Parent may require Seller promptly to furnish in writing to Parent such
information regarding the distribution of the Registrable Securities as Parent
may from time to time reasonably request and such other information as may be
legally required in connection with such registration.
 
(k) Seller agrees that, upon receipt of any notice from Parent of the happening
of any event of the kind described in ‎Section 4.03(e), Seller shall forthwith
discontinue disposition of Registrable Securities pursuant to the registration
statement covering such Registrable Securities until Seller’s receipt of the
copies of the supplemented or amended prospectus contemplated by ‎Section
4.03(e), and, if so directed by Parent, Seller shall deliver to Parent all
copies, other than any permanent file copies then in Seller’s possession, of the
most recent prospectus covering such Registrable Securities at the time of
receipt of such notice.  If Parent shall give such notice, Parent shall extend
the period during which such registration statement shall be maintained
effective (including the
 
 
16

--------------------------------------------------------------------------------

 
 
period referred to in ‎Section 4.03(a)) by the number of days during the period
from and including the date of the giving of notice pursuant to ‎Section 4.03(e)
to the date when Parent shall make available to Seller a prospectus supplemented
or amended to conform with the requirements of ‎Section 4.03(e).
 
(l) Parent shall have appropriate officers of Parent (i) prepare and make
presentations at any “road shows” and before analysts and rating agencies, as
the case may be, (ii) take other actions to obtain ratings for any Registrable
Securities and (iii) otherwise use their reasonable efforts to cooperate as
reasonably requested by the underwriters in the offering, marketing or selling
of the Registrable Securities.
 
Section 4.04.  Indemnification by Parent.  Parent agrees to indemnify and hold
harmless Seller, its officers, directors, employees, partners and agents, and
each Person, if any, who controls Seller within the meaning of Section 15 of the
1933 Act or Section 20 of the 1934 Act from and against any and all losses,
claims, damages, liabilities and expenses (including reasonable expenses of
investigation and reasonable attorneys’ fees and expenses) (“Losses”) caused by
or relating to any untrue statement or alleged untrue statement of a material
fact contained in any registration statement or prospectus relating to the
Registrable Securities (as amended or supplemented if Parent shall have
furnished any amendments or supplements thereto) or any preliminary prospectus
or free writing prospectus (as defined in Rule 405 under the 1933 Act), or
caused by or relating to any omission or alleged omission to state therein a
material fact required to be stated therein or necessary to make the statements
therein not misleading, except insofar as such Losses are caused by or related
to any such untrue statement or omission or alleged untrue statement or omission
so made based upon information furnished to Parent by Seller or on Seller’s
behalf expressly for use therein.  Parent also agrees to indemnify any
underwriters of the Registrable Securities, their officers and directors and
each Person who controls such underwriters within the meaning of Section 15 of
the 1933 Act or Section 20 of the 1934 Act on substantially the same basis as
that of the indemnification of Seller provided in this ‎Section 4.04.  As a
condition to including Registrable Securities in any registration statement
filed in accordance with ‎Article 4, Parent may require that it shall have
received an undertaking reasonably satisfactory to it from any underwriter to
indemnify and hold it harmless to the extent customarily provided by
underwriters with respect to similar securities.
 
Section 4.05.  Indemnification by Seller.  Seller agrees to indemnify and hold
harmless Parent, its officers, directors and agents and each Person, if any, who
controls Parent within the meaning of either Section 15 of the 1933 Act or
Section 20 of the 1934 Act to the same extent as the foregoing indemnity from
Parent to Seller, but only with respect to information furnished by Seller or on
Seller’s behalf expressly for use in any registration statement or prospectus
relating to the Registrable Securities, or any amendment or supplement thereto,
or
 
 
17

--------------------------------------------------------------------------------

 
 
any preliminary prospectus.  Seller also agrees to indemnify and hold harmless
underwriters of the Registrable Securities, their officers and directors and
each Person who controls such underwriters within the meaning of either Section
15 of the 1933 Act or Section 20 of the 1934 Act on substantially the same basis
as that of the indemnification of Parent provided in this ‎Section 4.05.  Seller
shall not be liable under this ‎Section 4.05 for any Losses in excess of the net
proceeds realized by Seller in the sale of Registrable Securities of Seller to
which such Losses relate.
 
Section 4.06.  Conduct of Indemnification Proceedings.  If any proceeding
(including any governmental investigation) shall be instituted involving any
Person in respect of which indemnity may be sought pursuant to this ‎Article 4,
such Person (an “Indemnified Party”) shall promptly notify the Person against
whom such indemnity may be sought (the “Indemnifying Party”) in writing and the
Indemnifying Party shall assume the defense thereof, including the employment of
counsel reasonably satisfactory to such Indemnified Party, and shall assume the
payment of all fees and expenses; provided that the failure of any Indemnified
Party so to notify the Indemnifying Party shall not relieve the Indemnifying
Party of its obligations hereunder except to the extent that the Indemnifying
Party is materially prejudiced by such failure to notify.  In any such
proceeding, any Indemnified Party shall have the right to retain its own
counsel, but the fees and expenses of such counsel shall be at the expense of
such Indemnified Party unless (i) the Indemnifying Party and the Indemnified
Party shall have mutually agreed to the retention of such counsel or (ii) in the
reasonable judgment of such Indemnified Party representation of both parties by
the same counsel would be inappropriate due to actual or potential differing
interests between them.  It is understood that, in connection with any
proceeding or related proceedings in the same jurisdiction, the Indemnifying
Party shall not be liable for the reasonable fees and expenses of more than one
separate firm of attorneys (in addition to any local counsel) at any time for
all such Indemnified Parties, and that all such fees and expenses shall be
reimbursed as they are incurred.  In the case of any such separate firm for the
Indemnified Parties, such firm shall be designated in writing by the Indemnified
Parties.  The Indemnifying Party shall not be liable for any settlement of any
proceeding effected without its prior written consent, but if settled with such
consent, or if there be a final judgment for the plaintiff, the Indemnifying
Party shall indemnify and hold harmless such Indemnified Parties from and
against any loss or liability (to the extent stated above) by reason of such
settlement or judgment.  Without the prior written consent of the Indemnified
Party, no Indemnifying Party shall effect any settlement of any pending or
threatened proceeding in respect of which any Indemnified Party is or could have
been a party and indemnity could have been sought hereunder by such Indemnified
Party, unless such settlement includes an unconditional release of such
Indemnified Party from all liability arising out of such proceeding.
 
 
18

--------------------------------------------------------------------------------

 
 
Section 4.07.  Contribution.  (a) If the indemnification provided for in this
‎Article 4 is unavailable to the Indemnified Parties in respect of any Losses,
then each such Indemnifying Party, in lieu of indemnifying such Indemnified
Party, shall contribute to the amount paid or payable by such Indemnified Party
as a result of such Losses (i) as between Parent and Seller on the one hand and
the underwriters on the other, in such proportion as is appropriate to reflect
the relative benefits received by Parent and Seller on the one hand and the
underwriters on the other, from the offering of the Registrable Securities, or
if such allocation is not permitted by applicable law, in such proportion as is
appropriate to reflect not only the relative benefits but also the relative
fault of Parent and Seller on the one hand and of such underwriters on the other
in connection with the statements or omissions that resulted in such Losses, as
well as any other relevant equitable considerations and (ii) as between Parent
on the one hand and Seller on the other, in such proportion as is appropriate to
reflect the relative fault of Parent and Seller in connection with such
statements or omissions, as well as any other relevant equitable
considerations.  The relative benefits received by Parent and Seller on the one
hand and such underwriters on the other shall be deemed to be in the same
proportion as the total proceeds from the offering (net of underwriting
discounts and commissions but before deducting expenses) received by Parent and
Seller bear to the total underwriting discounts and commissions received by such
underwriters, in each case as set forth in the table on the cover page of the
prospectus.  The relative fault of Parent and Seller on the one hand and of such
underwriters on the other shall be determined by reference to, among other
things, whether the untrue or alleged untrue statement of a material fact or the
omission or alleged omission to state a material fact relates to information
supplied by Parent and Seller or by such underwriters.  The relative fault of
Parent on the one hand and of Seller on the other shall be determined by
reference to, among other things, whether the untrue or alleged untrue statement
of a material fact or the omission or alleged omission to state a material fact
relates to information supplied by such party, and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
statement or omission.
 
(b) Parent and Seller agree that it would not be just and equitable if
contribution pursuant to this ‎Section 4.07 were determined by pro rata
allocation (even if the underwriters were treated as one entity for such
purpose) or by any other method of allocation that does not take account of the
equitable considerations referred to in the immediately preceding
paragraph.  The amount paid or payable by an Indemnified Party as a result of
the Losses referred to in the immediately preceding paragraph shall be deemed to
include, subject to the limitations set forth above, any legal or other expenses
reasonably incurred by such Indemnified Party in connection with investigating
or defending any such action or claim.  No Person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the 1933 Act) shall be
entitled to contribution from any Person who was not guilty of such fraudulent
misrepresentation.
 
 
19

--------------------------------------------------------------------------------

 
 
Section 4.08.  Participation in Public Offering.  If Registrable Securities are
to be sold pursuant to a registration under this ‎Article 4 in an underwritten
offering, in order to exercise its right to registration hereunder Seller must
(a) agree to sell its Registrable Securities on the basis provided in any
underwriting arrangements approved by the Persons entitled hereunder to approve
such arrangements (including the entry into an underwriting agreement in
customary form with the underwriter or underwriters so approved) and (b)
complete and execute all questionnaires, powers of attorney, indemnities,
underwriting agreements and other documents reasonably required under the terms
of such underwriting arrangements and the provisions of this Agreement in
respect of registration rights.
 
Section 4.09.  Other Indemnification.  Indemnification similar to that specified
herein (with appropriate modifications) shall be given by Parent and Seller with
respect to any required registration or other qualification of securities under
any federal or state law or regulation or governmental authority other than the
1933 Act.
 
Section 4.10.  Termination of Registration Rights.  This ‎Article 4 shall
terminate on the date on which all Acquired Shares subject to this Agreement
cease to be Registrable Securities.
 
Section 4.11.  No Transfer of Registration Rights.  None of the rights of Seller
under this ‎Article 4 shall be assignable by Seller to any Person.
 
 
ARTICLE 5
Certain Covenants and Agreements Applicable to Restricted Parties
 
Section 5.01. Confidentiality.  (a) After the date hereof, each of Seller, WGD
and each Principal Holder (collectively, the “Restricted Parties” and,
individually, a “Restricted Party”) agrees to hold, and will cause its
Affiliates and their respective Representatives to hold, in confidence, unless
compelled to disclose by Applicable Law (so long as, to the extent legally
permissible, such Restricted Party provides Parent with reasonable prior notice
of such disclosure and a reasonable opportunity to contest such disclosure), the
Confidential Information, except to the extent that the Confidential Information
can be shown to have been in the public domain through no fault of any
Restricted Party or any of their respective Affiliates or Representatives. The
obligation of each Restricted Party, its Affiliates and their respective
Representatives to hold any such information in confidence shall be satisfied if
they exercise the same care with respect to such information as they would take
to preserve the confidentiality of their own similar information.  Between the
date hereof and the Closing, each Restricted Party shall maintain the
confidentiality of the information referred to in clause ‎(iii) of the
definition of Confidential Information in the same manner and
 
 
20

--------------------------------------------------------------------------------

 
 
with the same level and degree of care as such Restricted Party has been
undertaking with respect to such information prior to date hereof.
 
(b) For purposes of this Agreement, “Confidential Information” means (i) the
existence and content of this Agreement and the other Transaction Documents and
any information relating to the transactions contemplated hereby and thereby,
(ii) all documents and information of or relating to Parent or Buyer, and (iii)
following the Closing, all information concerning the Business (including
information relating to contractual relationships (and the terms thereof) of the
Business), the Purchased Assets and the financial condition, business,
operations or prospects of the Business; in each case, whether written or
otherwise, and including any information that has become available through
negotiations and discussions that have occurred among the parties in connection
with this Agreement, the other Transaction Documents or the transactions
contemplated hereby or thereby.
 
Section 5.02.  Non-Competition; No-Hire.  (a) In order that Parent and Buyer may
have and enjoy the full benefit of the Business and the Purchased Assets and as
an inducement to Parent and Buyer to enter into the Asset Purchase Agreement and
the other Transaction Documents (without which inducement Parent and Buyer would
not have entered into such agreements), from the Closing Date until the fifth
anniversary thereof (the “Restricted Period”), each Restricted Party agrees not
to, and agrees to cause each of its Affiliates not to, directly or indirectly,
in the United States or elsewhere, on such Person’s own behalf or on the behalf
of another (including as a shareholder, member, partner, joint venturer or
investor of another Person):
 
(i) engage in, control, advise, manage, serve as a director, officer or employee
of, act as a consultant to or contractor or other agent for, receive any
economic benefit from or exert any influence upon, any business that conducts
activities competitive with, or similar to, the Business;
 
(ii) invest or own any interest publicly or privately in any Person engaged in
the same or similar activities or lines of business as, or otherwise in
competition with, the Business;
 
(iii) solicit, divert or attempt to solicit or divert any Person who is or was a
buyer or seller of goods or services through the Business or, within the
two-year period prior to the Closing, was solicited to become a buyer or seller
of goods or services through the Business, for the purpose of engaging in,
offering, purchasing, procuring, providing or selling goods or services
competitive with, or similar to those provided or acquired by, the Business, or
attempt in any manner to persuade any such Person to cease to do business or to
reduce the amount of business which any such Person has customarily done or
contemplates doing with the Business; or
 
 
21

--------------------------------------------------------------------------------

 
 
(iv) hire, employ, engage or solicit for employment or services (either on a
full time or part time basis, or in a consultancy or other non-employee role)
any Business Employee or Business Contractor or encourage or induce any such
individual to leave his or her employment or consultancy relationship with Buyer
or any of its Affiliates.
 
(b) The restrictions imposed by ‎Section 5.02 shall not apply to:
 
(i) (A) solely for the duration of the Retail Store Wind Down Period, the
conduct of the Retail Store Business or (B) the conduct of any other Retained
Business;2
 
(ii) any activities taken by a Restricted Party or any of its Affiliates at the
direction of, or otherwise on behalf of, Parent, Buyer or any of their
respective Affiliates as an employee, consultant or other person performing
similar responsibilities, including pursuant to the Management Services
Agreement or any Employment Agreement;
 
(iii) the ownership, operation, servicing or sale of any or all of the Excluded
Assets by any Restricted Party or any of its Affiliates, solely to the extent
that such actions are outside of the scope of, and are not competitive with, the
Business; provided further, that this clause ‎(iii) shall not limit, alter or
otherwise affect any obligations that any such Person may have under the
Transition Services Agreement relating to the Excluded Assets;
 
(iv) the ownership by any Restricted Party or any of its Affiliates of capital
stock or other equity interests of any Person whose securities are listed on a
national securities exchange so long as (A) such Restricted Party, together with
its Affiliates, and any member of a group in which such Restricted Party or any
of its Affiliates is a party, do not own more than 1% of the outstanding voting
power of such Person and (B) such capital stock or other equity interests of
such Person are held solely as a passive investment; or
 
(v) the fulfillment by any Restricted Party or any of its Affiliates of its
obligations under the Transition Services Agreement.
 
(c) Each Restricted Party (on its own behalf and on behalf of its Affiliates)
acknowledges that the restrictions contained in this ‎Section 5.02 are
reasonable and necessary to protect the legitimate interests of Parent and Buyer
and constitute a material inducement to Parent and Buyer to enter into the Asset
 
 
 
22

--------------------------------------------------------------------------------

 
 
Purchase Agreement and the other Transaction Documents and to consummate the
transactions contemplated hereby and thereby.  Each Restricted Party (on its own
behalf and on behalf of its Affiliates) acknowledges that any violation of this
‎Section 5.02 will result in irreparable injury to Parent and Buyer and agrees
that Parent shall be entitled to specific performance of this ‎Section 5.02
pursuant to ‎Section 7.08.  Without limiting the generality of the foregoing,
the Restricted Period applicable to any Restricted Party and its Affiliates
shall be extended for an additional period equal to any period during which such
Restricted Party or any of its Affiliates is in breach of the obligations under
this ‎Section 5.02.
 
(d) If any provision contained in this ‎Section 5.02 shall for any reason be
held invalid, illegal or unenforceable in any respect, such invalidity,
illegality or unenforceability shall not affect any other provisions of this
‎Section 5.02, but this ‎Section 5.02 shall be construed as if such invalid,
illegal or unenforceable provision had never been contained herein.  It is the
intention of the parties that if any of the restrictions or covenants contained
in this ‎Section 5.02 is held to cover a geographic area or to be for a length
of time that is not permitted by Applicable Law, or in any way construed to be
too broad or to any extent invalid, such provision shall (to the maximum extent
permitted by Applicable Law) not be construed to be null, void and of no effect,
but instead shall be construed and interpreted or reformed to provide for a
covenant having the maximum enforceable geographic area, time period and other
provisions (not greater than those contained herein) as shall be valid and
enforceable under Applicable Law.
 
Section 5.03.  Seller Failure to Pay Specified Payment Obligations.  (a) If
Seller fails to pay to any Buyer Indemnified Party any Damages for which such
Buyer Indemnified Party is entitled to indemnification directly from Seller
pursuant to Article 11 (Survival; Indemnification) of the Asset Purchase
Agreement, excluding Damages arising out of Warranty Breaches of representations
and warranties that are not Fundamental Seller Representations, but solely to
the extent such Warranty Breaches do not involve fraud (a “Specified Payment
Obligation”) (in each case, including as a result of Seller ceasing to exist
following the liquidation, dissolution or other similar proceeding involving
Seller), then each Principal Holder shall pay such Principal Holder’s Backstop
Percentage of such Specified Payment Obligation to Parent (or its designee)
promptly (but no later than 10 Business Days) after receipt of written notice
thereof from Parent (a “Specified Payment Backstop Notice”); provided that
Parent shall not deliver a Specified Payment Backstop Notice pursuant to this
‎Section 5.03 if Seller has timely and in good faith disagreed with Buyer’s
determination of the Specified Payment Obligation, in each case, in accordance
with the applicable provisions of the Asset Purchase Agreement, and such dispute
has not been resolved either through a negotiated resolution or by arbitration
in accordance with the Asset Purchase Agreement and the other Transaction
Documents; and provided, further, each Principal Holder’s maximum aggregate
liability pursuant to this ‎Section 5.03 as of any date, except with respect to
any
 
 
23

--------------------------------------------------------------------------------

 
 
Damages arising out of fraud, shall not exceed such Principal Holder’s Backstop
Cap as of such date.  Any amounts required to be paid pursuant to this ‎Section
5.03 shall be paid in immediately available funds by wire transfer to an account
designated by Parent in the Specified Payment Backstop Notice.  If Seller shall
at any time after the Closing cease to exist following the liquidation,
dissolution or other similar proceeding involving Seller, the Principal Holders
shall, collectively, have the right, after delivering written notice thereof to
Parent, to thereafter exercise the rights of Seller (i) as the “Indemnifying
Party” pursuant to Section 11.03 (Third Party Claim Procedures) and Section
11.04 (Direct Claim Procedures) of the Asset Purchase Agreement and (ii) as
“Seller” pursuant to Section 13.07 (Arbitration) of the Asset Purchase
Agreement, in each case, to the same extent as though the Principal Holders were
Seller thereunder.
 
(b) For purposes of this Agreement:
 
(i) “Backstop Cap” means, with respect to each Principal Holder as of any date,
an amount equal to the lesser of (i) the amount set forth under the heading
“Maximum Backstop Amount” on Exhibit C opposite such Principal Holder and (ii)
(A) $50 million plus (B) the product of (1) such Principal Holder’s Pro Rata
Share and (2) the sum of (x) the value of all Earn-Out Payments made pursuant to
Section 2.11 (Earn-Out Payments) of the Asset Purchase Agreement prior to such
date (with such value equal to the amounts calculated pursuant to Sections
2.11(b)(i) and 2.11(b)(ii) of the Asset Purchase Agreement, regardless of
whether such payments are made paid in cash or a combination of cash and Parent
Common Stock) and (y) all payments of accrued interest and principal on the Note
made by Parent to Seller prior to such date (it being understood that any
amounts offset by Buyer against accrued interest and principal on the Note
pursuant to the Asset Purchase Agreement shall not be considered to be a payment
for these purposes).
 
(ii) “Backstop Percentage” means, with respect to any Principal Holder, the
percentage set forth under the heading “Backstop Percentage” on Exhibit C hereto
opposite such Principal Holder’s name.
 
(iii) “Pro Rata Share” means, with respect to any Principal Holder, the
percentage set forth under the heading “Pro Rata Share” on Exhibit C hereto
opposite such Principal Holder’s name.
 
Section 5.04.  Cooperation.  (a) Each Restricted Party agrees to cooperate with
the other parties hereto and to use its reasonable best efforts to take, or
cause to be taken, all actions and to do, or cause to be done, all things
necessary or desirable to consummate the transactions contemplated by this
Agreement and the other Transaction Documents. Each Restricted Party agrees to
execute and deliver such other documents, certificates, agreements and other
writings and to take such other actions as may be necessary or desirable in
order to consummate or
 
 
24

--------------------------------------------------------------------------------

 
 
implement expeditiously the transactions contemplated by this Agreement and the
other Transaction Documents.
 
(b) During the period from the date of this Agreement through the Closing Date,
each Restricted Party agrees that it shall not take any action that would or
would reasonably be expected to result in any of the conditions set forth in
Articles 10 (Conditions) of the Asset Purchase Agreement not to satisfied or to
result in a delay in the satisfaction of any such condition.
 
Section 5.05.  Public Announcements.  From and after the date hereof (and
including following the Closing), no Restricted Party shall issue any press
release or make any public statement with respect to this Agreement, the other
Transaction Documents or the transactions contemplated hereby or thereby without
Parent’s prior written consent.  The provisions of this ‎Section 5.05 shall not
apply to Seller, and in lieu thereof, the provisions of Section 7.03 (Public
Announcements) of the Asset Purchase Agreement shall apply to Seller.
 
Section 5.06.  Conflicting Documents.  Each Restricted Party that is a
corporation, partnership, limited liability company, trust or other entity
agrees to take all actions necessary to ensure that its organizational or
constituent documents do not at any time conflict with or violate any provision
of this Agreement.
 
Section 5.07.  Transfer of WGD Domain Names.  At the Closing, WGD shall (a)
sell, convey, transfer, assign and deliver to Buyer, and Buyer shall acquire and
accept, all of WGD’s right, title and interest in, to and under the internet
domain names set forth opposite WGD’s name in Section 3.17(a) of the Seller
Disclosure Schedule and the websites located at such domain names, in each case
free and clear of all Liens, and (b) deliver to Buyer such endorsements,
consents, assignments and other good and sufficient instruments of transfer,
conveyance and assignment as Buyer, WGD and their respective counsel shall deem
reasonably necessary or appropriate to vest in Buyer all right, title and
interest in, to and under such internet domain names and websites in accordance
with the terms of this ‎Section 5.07, in each case duly executed by WGD.
 
 
ARTICLE 6
Termination
 
Section 6.01.  Termination.  This Agreement and all obligations of the parties
hereunder shall automatically terminate upon the termination of the Asset
Purchase Agreement prior to the Closing in accordance with its terms.  Upon the
termination of this Agreement, neither Parent nor any Shareholder Party shall
have any rights or obligations hereunder and this Agreement shall become null
and void and have no effect; provided that Sections ‎5.01, ‎7.02 and ‎7.04
through
 
 
25

--------------------------------------------------------------------------------

 
 
‎7.09 shall survive such termination.  Notwithstanding the foregoing,
termination of this Agreement shall not prevent any party from seeking any
remedies (at law or in equity) against any other party for that party’s breach
of any of the terms of this Agreement prior to the date of termination.
 
 
ARTICLE 7
Miscellaneous
 
Section 7.01.  Binding Effect; Assignability; Benefit. (a)  This Agreement shall
inure to the benefit of and be binding upon the parties hereto and their
respective heirs, successors, legal representatives and permitted assigns.
 
(b) Except as expressly provided herein, (i) neither this Agreement nor any
right, remedy, obligation or liability arising hereunder or by reason hereof
shall be assignable by any party hereto pursuant to any Transfer of Acquired
Shares or Seller Equity Interests or otherwise, and (ii) nothing in this
Agreement, expressed or implied, is intended to confer on any Person other than
the parties hereto, and their respective heirs, successors, legal
representatives and permitted assigns, any rights, remedies, obligations or
liabilities under or by reason of this Agreement.
 
Section 7.02.  Notices.  All notices, requests and other communications to any
party shall be in writing and shall be delivered in person, mailed by certified
or registered mail, return receipt requested, or sent by facsimile transmission:
 
if to Parent, to:
 
Liquidity Services, Inc.
1920 L Street NW, 6th Floor
Washington DC 20036
Attention: James E. Williams
Facsimile No.: (202) 558-6246
 
with a copy to:
 
Davis Polk & Wardwell LLP
450 Lexington Avenue
New York, New York  10017
Attention:  Phillip R. Mills
William J. Chudd
Facsimile No.: (212) 701-5800
 
 
26

--------------------------------------------------------------------------------

 
 
if to Seller, to:
 
Jacobs Trading, LLC
8096 Excelsior Boulevard
Hopkins, MN 55343
Attention: Irwin L. Jacobs
Facsimile No.: (612) 338-8118
 
with a copy to:
 
Maslon Edelman Borman & Brand, LLP
90 South 7th Street, Suite 3300
Minneapolis, MN 55402
Attention: Barry A. Gersick
Facsimile No.: (612) 642-8384
 
if to any other Shareholder Party, to the applicable address and facsimile
number set forth in the signature page of such Party hereto or in the Joinder
Agreement delivered by such Shareholder Party or such other address or facsimile
number as such party may hereafter specify for the purpose by notice to the
other Parties hereto.  
 
All such notices, requests and other communications shall be deemed received on
the date of receipt by the recipient thereof if received prior to 5:00 p.m. in
the place of receipt and such day is a Business Day in the place of
receipt.  Otherwise, any such notice, request or communication shall be deemed
not to have been received until the next succeeding Business Day in the place of
receipt.
 
Section 7.03.  Waiver; Amendment.  (a) Any provision of this Agreement may be
amended or waived if, but only if, such amendment or waiver is in writing and is
signed, in the case of an amendment, by each party to this Agreement, or in the
case of a waiver, by the party against whom the waiver is to be effective.
 
(b) No failure or delay by any party in exercising any right, power or privilege
hereunder shall operate as a waiver thereof nor shall any single or partial
exercise thereof preclude any other or further exercise thereof or the exercise
of any other right, power or privilege.  The rights and remedies herein provided
shall be cumulative and not exclusive of any rights or remedies provided by law.
 
Section 7.04.  Fees and Expenses. Except as otherwise provided herein, all costs
and expenses incurred in connection with the preparation of this Agreement, or
any amendment or waiver hereof, and the transactions contemplated hereby shall
be paid by the party incurring such costs or expenses.
 
 
27

--------------------------------------------------------------------------------

 
 
Section 7.05.  Governing Law.  This Agreement shall be governed by and construed
in accordance with the law of the State of New York, without regard to the
conflicts of law rules of such state.
 
Section 7.06.  Jurisdiction.  The parties hereto agree that any suit, action or
proceeding seeking to enforce any provision of, or based on any matter arising
out of or in connection with, this Agreement or the transactions contemplated
hereby shall be brought in the United States District Court for the Northern
District of Illinois, so long as such court shall have subject matter
jurisdiction over such action, and solely to the extent that the parties seek,
but such court denies, subject matter jurisdiction, such action shall be brought
in any state court sitting in New York City (in which case, the applicable
action shall be deemed to have arisen from a transaction of business in the
State of New York), and each of the parties hereby irrevocably consents to the
jurisdiction of such courts (and of the appropriate appellate courts therefrom)
in any such suit, action or proceeding and irrevocably waives, to the fullest
extent permitted by law, any objection that it may now or hereafter have to the
laying of the venue of any such suit, action or proceeding in any such court or
that any such suit, action or proceeding brought in any such court has been
brought in an inconvenient forum.  Process in any such suit, action or
proceeding may be served on any party anywhere in the world, whether within or
without the jurisdiction of any such court.  Without limiting the foregoing,
each party agrees that service of process on such party as provided in ‎Section
7.02 shall be deemed effective service of process on such party.
 
Section 7.07.  WAIVER OF JURY TRIAL.  EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATED TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY.
 
Section 7.08.  Specific Enforcement.  The parties hereto agree that irreparable
damage would occur if any provision of this Agreement were not performed in
accordance with the terms hereof and that the parties shall be entitled to an
injunction or injunctions to prevent breaches of this Agreement or to enforce
specifically the performance of the terms and provisions hereof in any court
having jurisdiction pursuant to ‎Section 7.06, in addition to any other remedy
to which they are entitled at law or in equity.
 
Section 7.09.  Third Party Enforcement Rights.  Buyer is hereby made an express
third-party beneficiary of the rights granted to Parent under ‎Article 5 of this
Agreement and shall be entitled to enforce Parent’s rights under ‎Article 5 of
this Agreement pursuant to this ‎Section 7.09 to the same extent as though Buyer
were Parent hereunder.
 
Section 7.10. Counterparts; Effectiveness.  This Agreement may be executed in
any number of counterparts, each of which shall be deemed to be an
 
 
28

--------------------------------------------------------------------------------

 
 
original, with the same effect as if the signatures thereto and hereto were upon
the same instrument.  This Agreement shall become effective when Parent, Seller,
WGD and each Principal Holder shall have received counterparts hereof signed by
each of such other parties hereto.  Until and unless each party has received a
counterpart hereof signed by the other parties hereto, this Agreement shall have
no effect and no party shall have any right or obligation hereunder (whether by
virtue of any other oral or written agreement or other communication).
 
Section 7.11.  Entire Agreement.  This Agreement, the other Transaction
Documents and the Confidentiality Agreement constitute the entire agreement
among the parties hereto (including any subset thereof) and supersede all prior
and contemporaneous agreements and understandings, both oral and written, among
the parties hereto (including any subset thereof) with respect to the subject
matter hereof and thereof.
 
Section 7.12. Severability.  If any term, provision, covenant or restriction of
this Agreement is held by a court of competent jurisdiction or other authority
to be invalid, void or unenforceable, the remainder of the terms, provisions,
covenants and restrictions of this Agreement shall remain in full force and
effect and shall in no way be affected, impaired or invalidated so long as the
economic or legal substance of the transactions contemplated hereby is not
affected in any manner materially adverse to any party.  Upon such a
determination, the parties shall negotiate in good faith to modify this
Agreement so as to effect the original intent of the parties as closely as
possible in an acceptable manner in order that the transactions contemplated
hereby be consummated as originally contemplated to the fullest extent possible.
 


 
[Signature page follows]
 
 
 
 
29

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
 

 
LIQUIDITY SERVICES, INC.
         
By:
/s/ William P. Angrick, III    
Name:
William P. Angrick, III    
Title:
Chairman and CEO






 
JACOBS TRADING, LLC
         
By:
/s/ Howard Grodnick    
Name:
Howard Grodnick    
Title:
President



 

 
WGD, INC.
         
By:
/s/ David A. Mahler    
Name:
David A. Mahler    
Title:
Secretary



 

 
 


 
[Signature page to Shareholders’ Agreement]
 
 
 
 

--------------------------------------------------------------------------------

 
 


 

  /s/ Howard Grodnick  
Name:  Howard Grodnick
         
Address for Notice:
8096 Excelsior Boulevard
Hopkins, MN 55343
(612) 338-8118
 
With a copy to:
Maslon Edelman Borman & Brand, LLP
90 South 7th Street, Suite 3300
Minneapolis, MN 55402
Attention: Barry A. Gersick
Facsimile No.: (612) 642-8384



 










[Signature page to Shareholders’ Agreement]


 
 
 

--------------------------------------------------------------------------------

 
 
 

  /s/ Irwin L. Jacobs  
Name:  Irwin L. Jacobs
         
Address for Notice:
8096 Excelsior Boulevard
Hopkins, MN 55343
(612) 338-8118
 
With a copy to:
Maslon Edelman Borman & Brand, LLP
90 South 7th Street, Suite 3300
Minneapolis, MN 55402
Attention: Barry A. Gersick
Facsimile No.: (612) 642-8384



 








[Signature page to Shareholders’ Agreement]
 